REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 and 17-21 are allowable as amended by the applicant on 02/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art discloses most of the claim of the claim invention; however the prior art does not disclose “a button assembly for providing a physical interface to switches disposed on 4 lacing engine within an automated footwear platform, the button assembly comprising: a bushing including an actuator housing surrounded by an outer flange, the actuator housing including an exterior side and an interior side relative to the footwear platform; and an actuator including a plurality of actuator bodies disposed within the actuator housing, each actuator body of the plurality of actuator bodies including a switch interface adapted to interact with a switch on the lacing engine, wherein each actuator body of the plurality of actuator bodies are movable linearly within a portion of the actuator housing of the bushing.”

Regarding claim 15, the prior art discloses most of the claim of the claim invention; however the prior art does not disclose “a footwear assembly comprising: an upper portion configured to receive a foot of a user within the footwear assembly; a lacing engine including a plurality of physical switches to control functions of the lacing engine; a button assembly adapted to transmit a physical movement to activate the plurality of physical switches on the lacing engine; a mid-sole portion coupled to the upper portion and adapted to receive the lacing engine, the mid-sole portion including a cutout to receive the button assembly to enable control functions of the lacing engine for an external surface of the footwear assembly, and an out-sole portion coupled to at least an inferior portion of the mid-sole portion, wherein the button assembly includes: a bushing received within the cutout, and an actuator movably disposed within the bushing to linearly translate in response to an attempted activation of one or more of the plurality of physical switches on the lacing engine.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732